Exhibit 10.37.5
AMENDMENT NO. 6
TO REVOLVING CREDIT AND SECURITY AGREEMENT
     THIS AMENDMENT NO. 6 (this “Agreement”) is entered into as of December 29,
2009, by and between DIGITAL RECORDERS, INC. (“DR”), TWINVISION OF NORTH
AMERICA, INC. (“TVna”, collectively with DR, each a “Borrower”, and collectively
the “Borrowers”), DRI CORPORATION (“DRI”, DRI and the Borrowers, each a “Loan
Party, and collectively, the “Loan Parties”), the financial institutions party
hereto (collectively, the “Lenders” and individually a “Lender”) and PNC BANK,
NATIONAL ASSOCIATION (“PNC”), as agent for Lenders (PNC, in such capacity, the
“Agent”).
BACKGROUND
     Loan Parties, Lenders and Agent are parties to that certain Revolving
Credit and Security Agreement dated June 30, 2008 (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”)
pursuant to which Agent and Lenders provide Borrowers with certain financial
accommodations.
     Loan Parties have requested that Agent and Lenders amend certain provisions
of the Loan Agreement as hereafter provided, and Agent and Lenders are willing
to do so on the terms and conditions hereafter set forth.
     NOW, THEREFORE, in consideration of any loan or advance or grant of credit
heretofore or hereafter made to or for the account of Borrowers by Agent or
Lenders, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
     1. Definitions. All capitalized terms not otherwise defined or amended
herein shall have the meanings given to them in the Loan Agreement.
     2. Amendment. Subject to the satisfaction of Section 3 below, the Loan
Agreement is hereby amended as follows:
          (a) The table appearing in Section 6.5(b) of the Loan Agreement is
hereby amended to read in its entirety as set forth below:

          Fiscal Quarter Ending:   Leverage Ratio:
September 30, 2009
    5.25 to 1.0  
December 31, 2009
    5.00 to 1.0  
March 31, 2010
    6.75 to 1.0  
June 30, 2010
    8.25 to 1.0  
September 30, 2010
    7.00 to 1.0  
December 31, 2010 and each fiscal quarter ending thereafter
    5.50 to 1.0  

 



--------------------------------------------------------------------------------



 



     3. Conditions of Effectiveness. This Agreement shall become effective when
Agent shall have received (x) four (4) copies of this Agreement executed by the
Required Lenders and each Loan Party, (y) an amendment fee of $15,000, which may
be charged to Borrowers’ Account as a Revolving Advance and (z) an executed copy
of an amendment to the Subordinated Loan Documentation in form and substance
satisfactory to Agent.
     4. Representations, Warranties and Covenants. Each Loan Party hereby
represents, warrants and covenants as follows:
     (a) This Agreement, the Loan Agreement and the Other Documents constitute
legal, valid and binding obligations of such Loan Party and are enforceable
against such Loan Party in accordance with their respective terms.
     (b) Upon the effectiveness of this Agreement, each Loan Party hereby
reaffirms all covenants, representations and warranties made in the Loan
Agreement and the Other Documents to the extent the same are not amended hereby
and agrees that all such covenants, representations and warranties shall be
deemed to have been remade as of the effective date of this Agreement.
     (c) The execution, delivery and performance of this Agreement and all other
documents in connection therewith has been duly authorized by all necessary
corporate action, and does not contravene, violate or cause the breach of any
agreement, judgment, order, law or regulation applicable to any Loan Party
     (d) No Event of Default or Default has occurred and is continuing or would
exist after giving effect to this letter amendment.
     (e) No Loan Party has any defense, counterclaim or offset with respect to
the Loan Agreement or the Obligations.
     5. Effect on the Loan Agreement.
     (a) Upon the effectiveness of this Agreement, each reference in the Loan
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import shall mean and be a reference to the Loan Agreement as amended hereby.
Except as specifically amended herein, the Loan Agreement, and all other
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect, and are hereby ratified and
confirmed. This Agreement shall constitute an “Other Document” for all purposes
under the Loan Agreement.
     (b) The execution, delivery and effectiveness of this Agreement shall not
operate as a waiver of any right, power or remedy of Agent or any Lender, nor
constitute a waiver of any provision of the Loan Agreement, or any other
documents, instruments or agreements executed and/or delivered under or in
connection therewith.

2



--------------------------------------------------------------------------------



 



     6. Release. The Loan Parties hereby acknowledge and agree that: (a) neither
they nor any of their Affiliates have any claim or cause of action against Agent
or any Lender (or any of Agent’s or any Lender’s Affiliates, officers,
directors, employees, attorneys, consultants or agents) and (b) Agent and each
Lender have heretofore properly performed and satisfied in a timely manner all
of their respective obligations to the Loan Parties under the Loan Agreement and
the Other Documents. Notwithstanding the foregoing, Agent and each Lender wish
(and the Loan Parties agree) to eliminate any possibility that any past
conditions, acts, omissions, events or circumstances would impair or otherwise
adversely affect any of Agent’s or such Lender’s rights, interests, security
and/or remedies under the Loan Agreement and the Other Documents. Accordingly,
for and in consideration of the agreements contained in this Agreement and other
good and valuable consideration, the Loan Parties (for themselves and their
Affiliates and the successors, assigns, heirs and representatives of each of the
foregoing) (each a “Releasor” and collectively, the “Releasors”) does hereby
fully, finally, unconditionally and irrevocably release and forever discharge
Agent, each Lender and each of their respective Affiliates, officers, directors,
employees, attorneys, consultants and agents (each a “Released Party” and
collectively, the “Released Parties”) from any and all debts, claims,
obligations, damages, costs, attorneys’ fees, suits, demands, liabilities,
actions, proceedings and causes of action, in each case, whether known or
unknown, contingent of fixed, direct or indirect, and of whatever nature or
description, and whether in law or in equity, under contract, tort, statute or
otherwise, which any Releasor has heretofore had or now or hereafter can, shall
or may have against any Released Party by reason of any act, omission or thing
whatsoever done or omitted to be done on or prior to the date hereof arising out
of, connected with or related in any way to this Agreement, the Loan Agreement
or any Other Document, or any act, event or transaction related or attendant
thereto, or Agent’s or any Lender’s agreements contained therein, or the
possession, use, operation or control of any of the assets of agreements
contained therein, or the possession, use, operation or control of any of the
assets of the Loan Parties, or the making of any advance, or the management of
such advance or the Collateral.
     7. Governing Law. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns and
shall be governed by and construed in accordance with the laws of the State of
New York (other than those conflict of law rules that would defer to the
substantive law of another jurisdiction).
     8. Cost and Expenses. Loan Parties hereby agree to pay the Agent, on
demand, all costs and reasonable expenses (including reasonable attorneys’ fees
and legal expenses) incurred in connection with this Agreement and any
instruments or documents contemplated hereunder.
     9. Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.

3



--------------------------------------------------------------------------------



 



     10. Counterparts; Facsimile Signatures. This Agreement may be executed by
the parties hereto in one or more counterparts of the entire document or of the
signature pages hereto, each of which shall be deemed an original and all of
which taken together shall constitute one and the same agreement. Any signature
received by facsimile or electronic transmission shall be deemed an original
signature hereto.
[Remainder of page intentionally left blank]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and
year first written above.

            PNC BANK, NATIONAL ASSOCIATION,
as Lender and as Agent
      By:   /s/ John Trieu       Name:    John Trieu       Title:   VP       DRI
CORPORATION
      By:   /s/ David L. Turney       Name:   David L. Turney       Title:  
President, CEO, Chairman       DIGITAL RECORDERS, INC.
      By:   /s/ David L. Turney       Name:   David L. Turney       Title:  
President, CEO, Chairman       TWINVISION OF NORTH AMERICA, INC.
      By:   /s/ David L. Turney       Name:   David L. Turney       Title:  
President, CEO, Chairman    

[Signature Page to Amendment No. 6]

